DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-23, 25-35, and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A system for forming a fused connector end, the system comprising:
a heat source configured to apply heat to a proximal portion of a connector termination in order to fuse an optical fiber to a ferrule; and
an optical imaging device positioned so as to provide images of a proximal face of the connector termination, wherein the images indicate whether the proximal face of an at least partially-fused connector termination meets a pre-determined specification,
wherein the optical imaging device has a viewing axis that is coaxial with a longitudinal axis of the optical fiber.
Regarding independent claim 34, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A system for forming a fused connector end, the system comprising:
a heat source:
a first optical imaging device positioned so as to provide images of a connector termination including an optical fiber and a ferrule along a first viewing axis; and
a second optical imaging device positioned so as to provide images of the connector termination along a second viewing axis, wherein the second viewing axis differs from the first viewing axis, and wherein the first viewing axis is parallel to or coaxial with a longitudinal axis of the optical fiber,
wherein the heat source is positioned to apply heat to both the ferrule and the optical fiber of the connector termination.
Regarding independent claim 38, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A system for forming a fused connector end, the system comprising:
a movable heat source heat source configured to apply heat to a proximal portion of a connector termination in order to fuse an optical fiber to a ferrule; and
a first optical imaging device positioned proximate to the optical fiber when the heat source applies heat to the proximal portion of the connector termination, wherein the first optical imaging device has a first viewing axis that is parallel to or coaxial with a longitudinal axis of the optical fiber,
wherein the heat source is positioned to apply heat to both the ferrule and the optical fiber of the connector termination.
Claims 22, 23, 25-33, 36, 37, and 39-42 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883